Per Curiam,
The bill in this case was by a partner for an account. His right to an account was conceded, and an account of the general business of the partnership was stated by the referee to which no exception was taken by the parties. The single matter in controversy was whether the plaintiff was entitled to an account for the profits-resulting from the purchase of a tract of timber by two of his partners in their own names.
It was alleged in the bill that the timber was bought for the use of the partnership and paid for by the use of its funds. It was denied in the answer that the partnership had any in-' terest in the purchase and that any of its funds were used in payment. There was conflicting evidence on this subject and the findings of the referee, approved by the court, were all against the plaintiff’s contention. The established rule is that findings of fact from conflicting testimony will not be disturbed except for manifest error. We review such findings only to ascertain whether there was evidence which, if believed, warranted them: Steinmeyer v. Siebert, 190 Pa. 471; Lyons v. Lyons, 207 Pa. 13.
The decree is affirmed at the cost of the appellant.